DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the fixing means comprise rails which extend over the entire length of said strip and are suitable for holding a fixing element at any point along the length of said strip, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-12, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the at least one strip includes rails which extend along a length of said strip and are suitable for holding a fixing element at any point along the length of said rails, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 14-16, the claims are allowable for the reasons given in claim 13 because of their dependency status from claim 13.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the at least one strip has means for fixing said at least one strip relative to said fence, and wherein said fixing means comprise rails which extend along the length of said strip and are suitable for holding a fixing element at any point along the length of said rail, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 18-20, the claims are allowable for the reasons given in claim 17 because of their dependency status from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references address similar challenges regarding glare mitigation in fields illumination as in the present application.
US 10337680 B1
US 9786251 B1
US 20170102117 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879